Citation Nr: 0911534	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bipolar disorder.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In March 2007, the Board 
remanded the issue of entitlement to service connection for 
bipolar disorder to the agency of original jurisdiction (AOJ) 
for additional development, and it now returns to the Board 
for appellate review.  In April 2008, a Joint Motion for 
Remand was filed by the parties (the Secretary of VA and the 
Veteran) upon a determination that a remand was warranted 
with respect to the issue of entitlement to service 
connection for hepatitis C, which was denied in the March 
2007 Board decision.  The Motion was granted by Order of the 
Court in April 2008.

In August 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Bipolar disorder was not shown at service entrance.

2. Bipolar disorder did not clearly and unmistakably exist 
prior to service, and was not clearly and unmistakably not 
aggravated by service.

3. Bipolar disorder is related to active service.


CONCLUSION OF LAW

Bipolar disorder was incurred during active duty military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for bipolar disorder is a full grant of the benefits sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

The Veteran contends that his bipolar disorder first 
manifested as a result of his military experience.  
Therefore, he contends that he is entitled to service 
connection for bipolar disorder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the Veteran cannot 
claim service connection for that disorder, but the Veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his February 1972 enlistment 
examination, the Veteran denied any significant injury, 
illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Therefore, the Veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner.

Clear and unmistakable evidence that the injury or disease 
preexisted service and was not aggravated during service may 
rebut this presumption; however, the Board finds that such 
evidence is not of record in this case.  In this regard, the 
Board notes that at his January 1975 service separation 
examination, the Veteran reported depression and worry that 
was noted to have existed since he was young; however, the 
Court has held that lay statements by a veteran concerning a 
preexisting condition are not sufficient to rebut the 
presumption of soundness.  Paulson (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe (supporting medical evidence is 
needed to establish the presence of a preexisting condition).  
The May 2007 VA examiner also found that the Veteran's 
reports of symptoms and personal history indicated that a 
psychiatric disorder preexisted service, as well as opined 
that the disorder was exacerbated by military experience, 
although not permanently.  

Nevertheless, there is no competent medical evidence showing 
diagnosis or treatment for a psychiatric disorder prior to 
service.  Moreover, the statements of the May 2007 VA 
examiner do not clearly and unmistakably establish that the 
Veteran's purportedly preexisting psychiatric disorder was 
not aggravated by service.  Thus, there is not clear and 
unmistakable evidence of record to rebut the presumption of 
soundness.  Accordingly, the Veteran's medical condition upon 
entrance to service is presumed to have been sound, and there 
can be no claim for service connection for aggravation of a 
psychiatric disorder.  Therefore, the Board's analysis turns 
to the question of whether the Veteran currently suffers from 
a psychiatric disorder, and, if so, whether the disorder 
began in or was otherwise a result of his military service.

Initially, the Board notes that the Veteran's service 
treatment records are silent as to treatment or diagnosis of 
bipolar disorder and that a psychiatric evaluation at that 
time revealed no psychiatric disorder.  However, post-service 
treatment records show that the Veteran has been treated for 
multiple psychiatric issues since at least 1989, and that 
bipolar disorder was diagnosed in 2004.  The Board observes 
that the May 2007 VA examiner diagnosed anxiety disorder, not 
otherwise specified (NOS), and depressive disorder, NOS, and 
indicated that the diagnosis of bipolar disorder was likely 
inaccurate.  Treatment records show diagnoses of bipolar 
disorder, depressive disorder, NOS and psychoses, NOS, as 
well as alcohol and substance abuse disorders in full or 
partial remission.  Additionally, letters from Dr. KF (May 
2004) and Dr. ZA (June 2004) reflect that they treated the 
Veteran for bipolar disorder.  Thus, the diagnosis associated 
with the Veteran's psychiatric disorder at the time he filed 
his claim in June 2004 was bipolar disorder.  The Court has 
held that service connection may be granted if a disability 
existed at the time a claim for VA disability compensation is 
filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the 
Board determines that a preponderance of the evidence 
reflects that the Veteran has a current diagnosis of bipolar 
disorder. 

Finally, the Board observes that there is competent evidence 
in support of a relationship between the Veteran's current 
bipolar disorder and his military service.  The Board 
observes that the May 2007 VA examiner indicated that the 
Veteran's psychiatric disorder was not as likely as not a 
result of military service.  Further, the examiner stated 
that the Veteran's military service was not a primary cause 
of his psychiatric disorder; citing the fact that the 
Veteran's psychiatric disorder preexisted service and other 
non-military influences on his mental health.  However, he 
also stated that it is as likely as not that the Veteran's 
mental health disorder was made worse by the negative events 
he experienced in service, although the aggravating influence 
did not likely extend beyond the next year. 

The Board reiterates that the Veteran has been legally 
presumed sound at entrance to service; thus, the question is 
only whether the Veteran's current psychiatric disorder is 
directly related to his military service.  Taking this into 
account, the Board finds that the examiner's opinion 
establishes that the Veteran's psychiatric disorder was 
symptomatic as a result of his military service and that this 
psychiatric disorder persisted after service.  Further, a 
January 2007 letter from Dr. BF states that bipolar disorder 
often manifests as secondary to stress and that the Veteran's 
psychiatric disorder likely began as a result of the stress 
of military service and continued as a result of post-service 
stressful experiences.  Based on the above, the Board finds 
that the Veteran is presumed to have been sound upon entry 
into service, the presumption of soundness is not rebutted by 
clear and unmistakable evidence that a psychiatric disorder 
preexisted and was not aggravated by service, and competent 
medical evidence otherwise demonstrates a relationship 
between the Veteran's current bipolar disorder and his 
military service.  Accordingly, the Board concludes that 
service connection for bipolar disorder is supported by the 
evidence in this case.


ORDER

Service connection for bipolar disorder is granted.


REMAND

The Veteran has cited several risk factors for his hepatitis 
C that he contends indicate the disorder is service-
connected.  The Board determines that a remand is required to 
afford the Veteran another VA examination prior to further 
adjudication of the claim.

In this regard, the Board notes that the Veteran was afforded 
a VA examination in May 2006; however, the Board finds that 
the examination report provides an inadequate basis upon 
which to decide the claim.  Specifically, the VA examiner 
opined only that the Veteran's hepatitis C infection is less 
likely as not the result of gamma globulin injections in 
service, but he did not offer an opinion as to a relationship 
between the Veteran's other claimed hepatitis C risk factors, 
e.g., dental work, other in-service injections, and sharing 
razors, and his hepatitis C infection.  Thus, a remand is 
necessary to schedule the Veteran for another VA examination 
and obtain another VA opinion.  

Additionally, the Board observes that the most recent VA 
treatment record in the claims file is a June 2008 VA mental 
health record.  Accordingly, a request should be made for any 
additional VA treatment records dated from June 2008 onward.  
Further, the Veteran should be requested to identify any 
other treatment records relevant to his hepatitis C claim 
that are not already part of the record and to submit a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for these records if necessary. 

Accordingly, the case is REMANDED for the following action:

1.	Request any additional VA treatment 
records dated from June 2008 onward 
from the Minneapolis VA Medical Center.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

2.	Request that the Veteran identify any 
other treatment records relevant to his 
hepatitis C claim that are not already 
part of the record and to submit a VA 
Form 21-4142, Authorization and Consent 
to Release Information to VA, for these 
records, if necessary. 

3.	Schedule the Veteran for another VA 
examination to ascertain the existence 
and etiology of his hepatitis C.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All necessary and 
appropriate tests should be performed 
and the results, documented.
After a review of the entire record and 
examination of the Veteran, the 
examiner should identify all possible 
risk factors for hepatitis C infection 
the Veteran exhibited during and after 
service and offer an opinion as to the 
following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's hepatitis C infection is 
a result of an identified risk factor 
that occurred during service, including 
dental work, any in-service injections, 
and sharing razors, and if so, which 
one(s)? 

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the August 2006 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


